Exhibit 10.1

 

DYAX CORP.

 

AMENDED AND RESTATED 1995 EQUITY INCENTIVE PLAN

 

Section 1.  Purpose

 

The purpose of the Dyax Corp. 1995 Equity Incentive Plan (the “Plan”) is to
attract and retain key employees and directors and consultants of the Company
and its Affiliates, to provide an incentive for them to assist the Company to
achieve long-range performance goals, and to enable them to participate in the
long-term growth of the Company.

 

Section 2.  Definitions

 

“Affiliate” means any business entity in which the Company owns directly or
indirectly 50% or more of the total combined voting power or has a significant
financial interest as determined by the Committee.

 

“Award” means any Option, Stock Appreciation Right, Performance Share,
Restricted Stock, Stock Unit or Other Stock-Based Award awarded under the Plan.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor to such Code.

 

“Committee” means the Compensation Committee of the Board or such other
committee of the Board appointed by the Board to administer the Plan or a
specified portion thereof; provided, however, that in any instance the Board of
Directors may take away any action delegated to the Committee hereunder.  If a
Committee is authorized to grant Awards to a Reporting Person or a “covered
employee” within the meaning of Section 162(m) of the Code, each member shall be
a “Non-Employee Director” or the equivalent within the meaning of Rule 16b-3
under the Exchange Act or an “outside director” or the equivalent within the
meaning of Section 162(m) of the Code, respectively.

 

“Common Stock” or “Stock” means the Common Stock, $0.01 par value, of the
Company.

 

“Company” means Dyax Corp. (formerly named Biotage, Inc.).

 

“Designated Beneficiary” means the beneficiary designated by a Participant, in a
manner determined by the Committee, to receive amounts due or exercise rights of
the Participant in the event of the Participant’s death.  In the absence of an
effective designation by a Participant, “Designated Beneficiary” shall mean the
Participant’s estate.

 

1

--------------------------------------------------------------------------------


 

“Effective Date” means July 13, 1995.

 

“Fair Market Value” means, with respect to Common Stock or any other property,
the fair market value of such property as determined by the Committee in good
faith or in the manner established by the Committee from time to time.

 

“Incentive Stock Option” means an option to purchase shares of Common Stock
awarded to a Participant under Section 6 that is intended to meet the
requirements of Section 422 of the Code or any successor provision.

 

“Nonstatutory Stock Option” means an option to purchase shares of Common Stock
awarded to a Participant under Section 6 that is not intended to be an Incentive
Stock Option.

 

“Option” means an Incentive Stock Option or a Nonstatutory Stock Option.

 

“Other Stock-Based Award” means an Award, other than an Option, Stock
Appreciation Right, Performance Share, Restricted Stock or Stock Unit, having a
Common Stock element and awarded to a Participant under Section 11.

 

“Participant” means a person selected by the Committee to receive an Award under
the Plan.

 

“Performance Cycle” or “Cycle” means the period of time selected by the
Committee during which performance is measured for the purpose of determining
the extent to which an award of Performance Shares has been earned.

 

“Performance Shares” mean shares of Common Stock, which may be earned by the
achievement of performance goals, awarded to a Participant under Section 8.

 

“Reporting Person” means a person subject to Section 16 of the Securities
Exchange Act of 1934 or any successor provision.

 

“Restricted Period” means the period of time selected by the Committee during
which an Award may be forfeited to the Company pursuant to the terms and
conditions of such Award.

 

“Restricted Stock” means shares of Common Stock subject to forfeiture awarded to
a Participant under Section 9.

 

“Stock Appreciation Right” or “SAR” means a right to receive any excess in value
of shares of Common Stock over the exercise price awarded to a Participant under
Section 7.

 

“Stock Unit” means an award of Common Stock or units that are valued in whole or
in part by reference to, or otherwise based on, the value of Common Stock,
awarded to a Participant under Section 10.

 

2

--------------------------------------------------------------------------------


 

Section 3.  Administration

 

The Plan shall be administered by the Committee; provided, however, that in any
instance the Board of Directors may take any action delegated hereunder to the
Committee.  The Committee shall have authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the operation of the
Plan as it shall from time to time consider advisable, and to interpret the
provisions of the Plan.  The Committee’s decisions shall be final and binding. 
To the extent permitted by applicable law, the Committee may delegate to one or
more executive officers of the Company the power to make Awards to Participants
who are not Reporting Persons or covered employees and all determinations under
the Plan with respect thereto, provided that the Committee shall fix the maximum
amount of such Awards for all such Participants and a maximum for any one
Participant.

 

Section 4.  Eligibility

 

All employees and, in the case of Awards other than Incentive Stock Options,
directors and consultants of the Company or any Affiliate, capable of
contributing significantly to the successful performance of the Company, other
than a person who has irrevocably elected not to be eligible, are eligible to be
Participants in the Plan.  Incentive Stock Options may be awarded only to
persons eligible to receive such Options under the Code.

 

Section 5.  Stock Available for Awards

 

(a)                                  Subject to adjustment under subsection (c),
and after giving effect to the 0.652-for-one reverse stock split of the
Company’s Common Stock affected in March 1998, Awards may be made under the Plan
for up to Six Million Five Hundred Thousand (6,500,000) shares of Common Stock,
which number includes shares previously issued upon exercise of options granted
under the Plan, plus the additional shares described in subsection (b), but in
no event more than Ten Million Two Hundred Fifty Thousand (10,250,000) shares. 
The maximum number of shares of Common Stock subject to Awards that may be
granted to any Participant shall not exceed 225,000 shares in the aggregate in
any calendar year, except that for grants to a new employee during the calendar
year in which his or her service as an employee first commences such number
shall not exceed 450,000 shares, and that both limits are subject to adjustment
under subsection (c).  If any Award in respect of shares of Common Stock expires
or is terminated unexercised or is forfeited, the shares subject to such Award,
to the extent of such expiration, termination or forfeiture, shall again be
available for award under the Plan.  Common Stock issued through the assumption
or substitution of outstanding grants from an acquired company shall not reduce
the shares available for Awards under the Plan.  Shares issued under the Plan
may consist in whole or in part of authorized but unissued shares or treasury
shares.

 

(b)                                 As of January 1 of each year, commencing
with the year 2003, the number of shares of Common Stock available for Awards
that may be made under the Plan shall automatically increase by a number equal
to the lesser of (i) One Million Two Hundred Fifty Thousand (1,250,000) shares,
(ii) 5% of the fully diluted outstanding shares of Common Stock of the Company
on such date or (iii) such lesser amount as may be determined by resolution of
the Board at any date before or within ninety (90) days after January 1 of the
respective year.  The number of shares set forth in clause (ii) of the preceding
sentence, as well as any number of

 

3

--------------------------------------------------------------------------------


 

shares determined in accordance with the preceding sentence, shall be subject to
adjustment under subsection (c).

 

(c)                                  In the event that the Committee determines
that any stock dividend, extraordinary cash dividend, creation of a class of
equity securities, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, exchange of shares, warrants or rights offering
to purchase Common Stock at a price substantially below fair market value, or
other similar transaction affects the Common Stock such that an adjustment is
required in order to preserve the benefits or potential benefits intended to be
made available under the Plan, then the Committee (subject, in the case of
Incentive Stock Options, to any limitation required under the Code) shall
equitably adjust any or all of (i) the number and kind of shares in respect of
which Awards may be made under the Plan, (ii) the number and kind of shares
subject to outstanding Awards, and (iii) the award, exercise or conversion price
with respect to any of the foregoing, and if considered appropriate, the
Committee may make provision for a cash payment with respect to an outstanding
Award, provided that the number of shares subject to any Award shall always be a
whole number.

 

Section 6.  Stock Options

 

(a)                                  Subject to the provisions of the Plan, the
Committee may award Incentive Stock Options and Nonstatutory Stock Options and
determine the number of shares to be covered by each Option, the option price
therefor and the conditions and limitations applicable to the exercise of the
Option.  The terms and conditions of Incentive Stock Options shall be subject to
and comply with Section 422 of the Code or any successor provision and any
regulations thereunder.  See subsection (b) below.  No Incentive Stock Option
may be granted hereunder more than ten years after the last date on which the
Plan was approved for purposes of Section 422 of the Code.

 

(b)                                 The Committee shall establish the option
price at the time each Option is awarded, which price shall not be less than
100% of the Fair Market Value of the Common Stock on the date of award with
respect to Incentive Stock Options.  Nonstatutory Stock Options may be granted
at such prices as the Committee may determine.

 

(c)                                  Each Option shall be exercisable at such
times and subject to such terms and conditions as the Committee may specify in
the applicable Award or thereafter.  The Committee may impose such conditions
with respect to the exercise of Options, including conditions relating to
applicable federal or state securities laws, as it considers necessary or
advisable.

 

(d)                                 No shares shall be delivered pursuant to any
exercise of an Option until payment in full of the option price therefor is
received by the Company.  Such payment may be made in whole or in part in cash
or, to the extent permitted by the Committee at or after the award of the
Option, by delivery of a note or shares of Common Stock owned by the optionee,
including Restricted Stock, or by retaining shares otherwise issuable pursuant
to the Option, in each case valued at their Fair Market Value on the date of
delivery or retention, or such other lawful consideration as the Committee may
determine.

 

4

--------------------------------------------------------------------------------


 

(e)                                  The Committee may provide that, subject to
such conditions as it considers appropriate, upon the delivery or retention of
shares to the Company in payment of an Option, the Participant automatically be
awarded an Option for up to the number of shares so delivered.

 

Section 7.  Stock Appreciation Rights

 

(a)                                  Subject to the provisions of the Plan, the
Committee may award SARs in tandem with an Option (at or after the award of the
Option), or alone and unrelated to an Option.  SARs in tandem with an Option
shall terminate to the extent that the related Option is exercised, and the
related Option shall terminate to the extent that the tandem SARs are
exercised.  SARs granted in tandem with Options shall have an exercise price not
less than the exercise price of the related Option.  SARs granted alone and
unrelated to an Option may be granted at such exercise prices as the Committee
may determine.

 

(b)                                 An SAR related to an Option, which SAR can
only be exercised upon or during limited periods following a change in control
of the Company, may entitle the Participant to receive an amount based upon the
highest price paid or offered for Common Stock in any transaction relating to
the change in control or paid during the thirty-day period immediately preceding
the occurrence of the change in control in any transaction reported in any stock
market in which the Common Stock is usually traded.

 

Section 8.  Performance Shares

 

(a)                                  Subject to the provisions of the Plan, the
Committee may award Performance Shares and determine the number of such shares
for each Performance Cycle and the duration of each Performance Cycle.  There
may be more than one Performance Cycle in existence at any one time, and the
duration of Performance Cycles may differ from each other.  The payment value of
Performance Shares shall be equal to the Fair Market Value of the Common Stock
on the date the Performance Shares are earned or, in the discretion of the
Committee, on the date the Committee determines that the Performance Shares have
been earned.

 

(b)                                 The Committee shall establish performance
goals for each Cycle, for the purpose of determining the extent to which
Performance Shares awarded for such Cycle are earned, on the basis of such
criteria and to accomplish such objectives as the Committee may from time to
time select.  During any Cycle, the Committee may adjust the performance goals
for such Cycle as it deems equitable in recognition of unusual or non-recurring
events affecting the Company, changes in applicable tax laws or accounting
principles, or such other factors as the Committee may determine.

 

(c)                                  As soon as practicable after the end of a
Performance Cycle, the Committee shall determine the number of Performance
Shares that have been earned on the basis of performance in relation to the
established performance goals.  The payment values of earned Performance Shares
shall be distributed to the Participant or, if the Participant has died, to the
Participant’s Designated Beneficiary, as soon as practicable thereafter.  The
Committee shall determine, at or after the time of award, whether payment values
will be settled in whole or in part in cash or other property, including Common
Stock or Awards.

 

5

--------------------------------------------------------------------------------


 

Section 9.  Restricted Stock

 

(a)                                  Subject to the provisions of the Plan, the
Committee may award shares of Restricted Stock and determine the duration of the
Restricted Period during which, and the conditions under which, the shares may
be forfeited to the Company and the other terms and conditions of such Awards. 
Shares of Restricted Stock may be issued for no cash consideration or such
minimum consideration as may be required by applicable law.

 

(b)                                 Shares of Restricted Stock may not be sold,
assigned, transferred, pledged or otherwise encumbered, except as permitted by
the Committee, during the Restricted Period.  Shares of Restricted Stock shall
be evidenced in such manner as the Committee may determine.  Any certificates
issued in respect of shares of Restricted Stock shall be registered in the name
of the Participant and unless otherwise determined by the Committee, deposited
by the Participant, together with a stock power endorsed in blank, with the
Company.  At the expiration of the Restricted Period, the Company shall deliver
such certificates to the Participant or if the Participant has died, to the
Participant’s Designated Beneficiary.

 

Section 10.  Stock Units

 

(a)                                  Subject to the provisions of the Plan, the
Committee may award Stock Units subject to such terms, restrictions, conditions,
performance criteria, vesting requirements and payment rules as the Committee
shall determine.

 

(b)                                 Shares of Common Stock awarded in connection
with a Stock Unit Award shall be issued for no cash consideration or such
minimum consideration as may be required by applicable law.

 

Section 11.                                      Other Stock-Based Awards

 

(a)                                  Subject to the provisions of the Plan, the
Committee may make other awards of Common Stock and other awards that are valued
in whole or in part by reference to, or are otherwise based on, Common Stock,
including without limitation convertible preferred stock, convertible
debentures, exchangeable securities and Common Stock awards or options.  Other
Stock-Based Awards may be granted either alone or in tandem with other Awards
granted under the Plan and/or cash awards made outside of the Plan.

 

(b)                                 The Committee may establish performance
goals, which may be based on performance goals related to book value, subsidiary
performance or such other criteria as the Committee may determine, Restricted
Periods, Performance Cycles, conversion prices, maturities and security, if any,
for any Other Stock-Based Award.  Other Stock-Based Awards may be sold to
Participants at the face value thereof or any discount therefrom or awarded for
no consideration or such minimum consideration as may be required by applicable
law.

 

Section 12.  General Provisions Applicable to Awards

 

(a)                                  Documentation.  Each Award under the Plan
shall be evidenced by a writing delivered to the Participant specifying the
terms and conditions thereof and containing such other terms and conditions not
inconsistent with the provisions of the Plan as the Committee considers

 

6

--------------------------------------------------------------------------------


 

necessary or advisable to achieve the purposes of the Plan or to comply with
applicable tax and regulatory laws and accounting principles.

 

(b)                                 Committee Discretion.  Each type of Award
may be made alone, in addition to or in relation to any other type of Award. 
The terms of each type of Award need not be identical, and the Committee need
not treat Participants uniformly.  Except as otherwise provided by the Plan or a
particular Award, any determination with respect to an Award may be made by the
Committee at the time of award or at any time thereafter.

 

(c)                                  Settlement.  The Committee shall determine
whether Awards are settled in whole or in part in cash, Common Stock, other
securities of the Company, Awards or other property. The Committee may permit a
Participant to defer all or any portion of a payment under the Plan, including
the crediting of interest on deferred amounts denominated in cash and dividend
equivalents on amounts denominated in Common Stock.

 

(d)                                 Dividends and Cash Awards.  In the
discretion of the Committee, any Award under the Plan may provide the
Participant with (i) dividends or dividend equivalents payable currently or
deferred with or without interest, and (ii) cash payments in lieu of or in
addition to an Award.

 

(e)                                  Termination of Employment.  The Committee
shall determine the effect on an Award of the disability, death, retirement or
other termination of employment of a Participant and the extent to which, and
the period during which, the Participant’s legal representative, guardian or
Designated Beneficiary may receive payment of an Award or exercise rights
thereunder.

 

(f)                                    Change in Control.  In order to preserve
a Participant’s rights under an Award in the event of a change in control of the
Company (as defined by the Committee), the Committee in its discretion may, at
the time an Award is made or at any time thereafter, take one or more of the
following actions: (i) provide for the acceleration of any time period relating
to the exercise or realization of the Award, (ii) provide for the purchase of
the Award upon the Participant’s request for an amount of cash or other property
that could have been received upon the exercise or realization of the Award had
the Award been currently exercisable or payable, (iii) adjust the terms of the
Award in a manner determined by the Committee to reflect the change in control,
(iv) cause the Award to be assumed, or new rights substituted therefor, by
another entity, or (v) make such other provision as the Committee may consider
equitable and in the best interests of the Company.

 

(g)                                 Loans.  The Committee may authorize the
making of loans or cash payments to Participants in connection with any Award
under the Plan, which loans may be secured by any security, including Common
Stock, underlying or related to such Award (provided that such Loan shall not
exceed the Fair Market Value of the security subject to such Award), and which
may be forgiven upon such terms and conditions as the Committee may establish at
the time of such loan or at any time thereafter.

 

(h)                                 Withholding Taxes.  The Participant shall
pay to the Company, or make provision satisfactory to the Committee for payment
of, any taxes required by law to be withheld in respect

 

7

--------------------------------------------------------------------------------


 

of Awards under the Plan no later than the date of the event creating the tax
liability.  In the Committee’s discretion, such tax obligations may be paid in
whole or in part in shares of Common Stock, including shares retained from the
Award creating the tax obligation, valued at their Fair Market Value on the date
of delivery.  The Company and its Affiliates may, to the extent permitted by
law, deduct any such tax obligations from any payment of any kind otherwise due
to the Participant.

 

(i)                                     Foreign Nationals.  Awards may be made
to Participants who are foreign nationals or employed outside the United States
on such terms and conditions different from those specified in the Plan as the
Committee considers necessary or advisable to achieve the purposes of the Plan
or to comply with applicable laws.

 

(j)                                     Amendment of Award.  The Committee may
amend, modify or terminate any outstanding Award, including substituting
therefor another Award of the same or a different type, changing the date of
exercise or realization and converting an Incentive Stock Option to a
Nonstatutory Stock Option, provided that the Participant’s consent to such
action shall be required unless the Committee determines that the action, taking
into account any related action, would not materially and adversely affect the
Participant.

 

Section 13.  Miscellaneous

 

(a)                                  No Right To Employment.  No person shall
have any claim or right to be granted an Award, and the grant of an Award shall
not be construed as giving a Participant the right to continued employment.  The
Company expressly reserves the right at any time to dismiss a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.

 

(b)                                 No Rights As Stockholder.  Subject to the
provisions of the applicable Award, no Participant or Designated Beneficiary
shall have any rights as a stockholder with respect to any shares of Common
Stock to be distributed under the Plan until he or she becomes the holder
thereof.  A Participant to whom Common Stock is awarded shall be considered the
holder of the Stock at the time of the Award except as otherwise provided in the
applicable Award.

 

(c)                                  Effective Date.  Subject to the approval of
the stockholders of the Company, the Plan shall be effective on the Effective
Date.  Before such approval, Awards may be made under the Plan expressly subject
to such approval.

 

(d)                                 Amendment of Plan.  The Committee may amend,
suspend or terminate the Plan or any portion thereof at any time, subject to any
stockholder approval that the Committee determines to be necessary or advisable.

 

(e)                                  Governing Law.  The provisions of the Plan
shall be governed by and interpreted in accordance with the laws of the State of
Delaware.

 

This Plan was approved by the Board of Directors on July 13, 1995.

 

8

--------------------------------------------------------------------------------


 

This Plan was approved by the stockholders on August 8, 1995.

 

This Plan was amended by the Board of Directors on October 17, 1996, and such
amendment was approved by the stockholders effective as of October 23, 1996.

 

This Plan was further amended by the Board of Directors on October 22, 1997 and
on January 28, 1998, and such amendments were approved by the stockholders
effective as of March 23, 1998.

 

This Plan was further amended by the Board of Directors on August 13, 1998, and
such amendment was approved by the stockholders effective as of August 28, 1998.

 

This Plan was further amended by the Board of Directors on August 5, 1999, and
such amendment was approved by the stockholders effective as of October 29,
1999.

 

This Plan was further amended by the Board of Directors on March 16, 2000, and
such amendment was approved by the stockholders effective as of March 20, 2000.

 

This Plan was further amended by the Board of Directors on October 26, 2001.

 

This Plan was further amended by the Board of Directors on February 7, 2002, and
such amendment was approved by the stockholders effective as of May 16, 2002.

 

This Plan was further amended by the Board of Directors on March 2, 2005, and
such amendment was approved by the stockholders effective as of May 19, 2005.

 

9

--------------------------------------------------------------------------------